Citation Nr: 0214577	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $3,196.18.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision by the Committee on 
Waivers and Compromises (Committee) of the RO.  



FINDINGS OF FACT

1.  The veteran had been in receipt of VA pension benefits 
since January 1994 (effective from November 1993).  

2.  There is no evidence of fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.  

3.  The veteran was primarily at fault in the debt created by 
his failure to report his household income.  

4.  In a Medical Expense Report received in March 1996, the 
veteran indicated that he had had $1,391.90 in medical 
expenses during 1995.  

5.  A Financial Status Report (FSR) received in March 1996 
reflects that the veteran's combined monthly net income was 
$900.00 and total monthly expenses were $1,356.00.  The 
report also reflects net assets totaling in excess of 30,000.  

6.  In a Medical Expense Report received in June 1998, the 
veteran indicated that he had $969.02 in medical expenses 
during 1997.  

7.  A March 2000 FSR reflects that the veteran's total 
monthly net income was $843.00 and total monthly expenses 
were $1,216.61.  The veteran also reported having $500.00 of 
total assets.  

8.  The veteran had earned income of $925.88 in 1996; 
$3,816.98 in 1997; and $3,024.28 in 1998.  

9.  The recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran of the 
basic necessities of life).  

10.  The failure of the Government to insist upon its right 
to repayment of the assessed overpayment created would result 
in unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.  



CONCLUSIONS OF LAW

1.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2002); 38 C.F.R. § 1.965 (2002).  

2.  The recovery of the overpayment of VA improved pension 
benefits would not be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 1.963, 1.965 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that improved pension is a benefit 
payable by the VA to veterans of a period of war because of 
disability, and is an income based program.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), 
(c) (West 1991); 38 C.F.R. § 3.3(a)(3) (2001).  

The maximum pension rate is established pursuant to this law, 
and, for example, effective from December 1, 1994, the 
established annual rate (income limitation) for a veteran 
with a spouse was $10,527.  See VA Manual M21-1, Part I, 
Appendix B, Change 20 (March 2, 1995).  

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2) (2001).  

The veteran's application for benefits received in November 
1993 shows monthly income of $468.00 from Social Security and 
$800.00 annual medical expenses.

In January 1994, the veteran was awarded VA pension benefits 
effective from November 1993, and, according to the May 1990 
award letter, the amount awarded was based on the veteran's 
self-reported income annual income of $5,760.00 from the 
Social Security Administration.  

Accompanying the award letter was VA Form 21-8768, which 
informed the veteran that pension is an income-based program 
and that he was obligated to report changes in family income 
and marital status immediately.  

In September 1995, VA advised the veteran that it had 
received a report from the Social Security Administration 
which showed that he received $795.10 per month rather than 
the $493.00 he had reported.  

In a Medical Expense Report received in September 1995, the 
veteran indicated that he had had $881.90 in medical expenses 
since March 1995.  

In November 1995, VA notified the veteran that his pension 
award had been amended, and another VA Form 21-8768 was sent.  

In February 1996, VA notified the veteran that it had 
received information from the Social Security Administration 
that the veteran's annual Social Security benefits from 
December 1, 1993, was $9,277.00; from December 1, 1994, was 
$9,541.00; and from December 1, 1995 was $9,786.00.  

VA advised the veteran that it was reducing his pension 
benefits as a result.  The veteran was advised that an 
overpayment of $7,761.00 was created, and collection on the 
debt started.  

In March 1996, the veteran requested waiver of the 
indebtedness.  In April 1996, the Committee denied waiver 
request; the veteran did not appeal that determination.  

In a Medical Expense Report received in March 1996, the 
veteran indicated that he had had $1,391.90 in medical 
expenses during 1995.  A Financial Status Report (FSR) 
received in March 1996 reflects that the veteran's combined 
monthly net income was $900.00 and total monthly expenses 
were $1,356.00.  The veteran also indicated that he had net 
assets totaling in excess of $30,000.  

In April 1996, VA again notified the veteran that his pension 
award was being amended, and another VA Form 21-8768 was 
sent.  

In a Medical Expense Report received in June 1998, the 
veteran indicated that he had $969.02 in medical expenses 
during 1997.  

In August 1998, VA again notified the veteran that his 
pension award was being amended, and another VA Form 21-8768 
was sent.  The reduction in benefits was based on increased 
Social Security benefits.  

In November 1999, VA again notified the veteran that his 
pension award was being amended, and another VA Form 21-8768 
was sent.  The reduction in benefits was based on earned 
income verified by several employers beginning in 1996.  The 
veteran had earned income of $925.88 in 1996; $3,816.98 in 
1997; and $3,024.28 in 1998.  The veteran was again notified 
in January 2000, and another VA Form 21-8768 was sent.  An 
indebtedness of $3,196.00 was created.  

A March 2000 FSR reflects that the veteran's total monthly 
net income was $843.00 and total monthly expenses were 
$1,216.61.  The veteran also reported having $500.00 of total 
assets.  

In March 2000, the veteran requested a waiver of the 
additional indebtedness of $3,196.00.  The veteran has never 
disputed the validity of the debt created.  The matter was 
thereby referred to the Committee for further action.  

According to the FSR received in March 2000, the total 
monthly net income of the veteran was $843.00, and his total 
monthly expenses were $1,216.61.  The veteran reported a 
monthly rent or mortgage payment of $403.61.  

The veteran also reported having monthly food expenses of 
$40.00.  He indicated that he had other living expenses 
(primarily medical and automobile expenses) totaling $558.00 
a month.  He stated that he had a $45.00 monthly payment on 
other debts.  He also reported that he had monthly utility 
bills of $170.00.  Finally, the veteran indicated that he had 
$500.00 of total assets.  

In a decision dated in March 2000, the Committee denied the 
veteran's request for a waiver of the overpayment, finding 
that recovery of the debt would not be against "equity and 
good conscience."  

The veteran and his representative contend that a waiver of 
recovery of the overpayment in question is warranted, in 
that, essentially, the veteran was not at fault in this 
matter and that requiring him to repay the debt would cause a 
financial hardship.  

A review of the March 2000 decision reflects that the 
Committee found that there was no fraud, misrepresentation or 
bad faith on the part of the veteran with respect to the 
creation of the overpayment at issue.  

The Board, after an independent review of the record, concurs 
with this determination.  Therefore, waiver is not precluded 
under the provisions set forth in 38 U.S.C.A. § 5302(a).  

To dispose of this matter on appeal, however, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver pursuant to 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).  

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  

In such a determination, consideration will be given to 
elements which include the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor, or result in unjust enrichment; and 
whether repayment of the debt would defeat the purpose for 
which it was intended.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965.  

With regard to "fault," the Board points out that, as noted 
hereinabove, the veteran was notified on numerous occasions 
that his pension was based on his reported income and that he 
was obligated to report any changes in income immediately.  
Despite this notification, however, the veteran failed to 
report that he had earned income in 1996 and thereafter.  

Conversely, the Board finds that there is no apparent fault 
on the part of VA in the creation of the debt.  VA became 
aware of the unreported income only after receiving 
verification from the veteran's employers, and it immediately 
terminated the pension and established the debt.  

Because of the clear notification included in multiple 
notification letters and attachments, the veteran knew or at 
the very least should have known that he was immediately to 
report to VA the change in his income.  

As such, the Board finds that the veteran, and not VA, was 
chiefly at fault for the debt created in this case.  The 
veteran continued to accept VA pension benefits in an amount 
that he knew or at least should have known he was not 
entitled to receive.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to the FSR received in March 2000, 
the net income of the veteran was outweighed by his total 
monthly expenses by about $373.00.  The most recent FSR 
reflects that the veteran had reduced assets of only $500; 
however, the earlier reported information showed that he had 
significantly higher net assets.  

Although the Board is cognizant, from a review of this FSR, 
that the veteran is utilizing a portion of his reported 
income for payments to creditors, it should be noted that the 
Government is entitled to the same consideration as other 
creditors or potential creditors.  

Thus, the Board finds that the recovery of the overpayment 
would not result in undue financial hardship on the veteran 
and deprive him or his family of the basic necessities of 
life.  

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
indebtedness.  As the veteran received VA improved pension to 
which he was not entitled-as a result of his unreported 
income-this resulted in his unjust enrichment.  

Additionally, there is no evidence that the veteran 
relinquished a valuable right or incurred any legal 
obligations resulting from reliance on VA benefits.  
38 C.F.R. § 1.965(a).  

Furthermore, the evidence of record discloses no other 
element of the standard of equity and good conscience which 
would persuade the Board that the Government should waive its 
right to the repayment of the assessed indebtedness.  

It is noted in this regard that recovery of the overpayment 
would not defeat the purpose or the objective of the program, 
which is intended to provide financial support to needy 
veterans and which is based on a calculation of all countable 
family income, and requires complete disclosure from the 
pension recipients.  

In conclusion, although the Board has carefully considered 
the evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience.  

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective on November 9, 2000.  

Although the RO has not had an opportunity to adjudicate the 
claim in light of the explicit provisions of the VCAA, the 
Board finds, nonetheless, that VA's duties pursuant to the 
Act have, essentially, been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The record shows that the veteran 
was notified of the RO's decisions.  

The Committee's decision and Statement of the Case informed 
the veteran of the financial evidence needed to support a 
waiver.  VA has met its duty to inform the veteran.  

The Board concludes the discussions in the Committee's 
decision and Statement of the Case informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the veteran has not been prejudiced by the 
Board's consideration of the merits of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  

In short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.



ORDER

The request for a waiver of recovery of the overpayment of VA 
pension benefits, in the amount of $3,196.18 is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

